         Case 1:93-cr-00203-LGS Document 204 Filed 04/12/21 Page 1 of 1
                      Defendant's application is GRANTED. Defendant shall file his motion for a sentence
                      reduction and/or compassionate release by May 21, 2021. The Government shall
                      file a response by May 28, 2021.

                          The Clerk of Court is respectfully directed to terminate the motion at Dkt. No. 203.

                          SO ORDERED.
                          Dated: April 12, 2021
                                 New York, NY        April 12, 2021
Hon. Lorna G. Schofield
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                        Re:    United States v. Curt Herrera, 93-CR-203 (LGS)

Dear Judge Schofield:

        At the end of February, the Court appointed me to represent Mr. Herrera “for the
limited purpose of drafting and filing a motion for a sentence reduction and/or compassionate
release.” Doc. 191. It set the due date for the filing of a such a motion for April 15.

        I have received a number of materials from Mr. Herrera that would be useful for this
motion, but am still awaiting additional documents that I believe would be helpful to the Court
in adjudicating the motion. Accordingly, I respectfully request that the Court set May 21, 2021
as a due date for the filing of a compassionate release motion. The government has indicated
that it would like one week to file a response.

       Thank you for your consideration.
.


                                                     Respectfully,

                                                             /s/

                                                     Florian Miedel
                                                     Attorney for Curt Herrera

Cc:    AUSA Brandon Harper
